DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The examiner contends that the drawings submitted on 12/14/2020 are acceptable for examination proceedings.

Response to Arguments
3.	Applicant’s arguments, see the remarks, filed on 01/26/2022, with respect to the rejections of claims 1, 9 and 10 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Moon et al. (2001/ 0001455).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US Pub. Nº 2007/0126799), in view of Moon et al. (2001/ 0001455).

7.	Regarding independent claim 1: Steiner disclosed a fluidic die (Fig. 1) comprising: 
 	a semiconductor substrate ([0050], lines 1-2; the substrate is not shown in Fig. 1); 
 	a nozzle layer disposed on the substrate, the nozzle layer having a top surface opposite the substrate and including a nozzle formed therein (see Fig. 1, the layer defining the fluid supply 10 and the nozzle 20), the nozzle including a fluid chamber (Fig. 1, reference 10) disposed below the top surface and a nozzle orifice extending through the nozzle layer from the top surface to the fluid chamber (Fig. 1, reference 20), the fluid chamber to hold fluid (Fig. 1, reference 12), the nozzle to eject fluid drops from the fluid chamber via the nozzle orifice (Fig. 1, reference 22); and 
 	an electrode disposed in contact with the nozzle layer about a perimeter of the nozzle orifice (Fig. 1, reference 13), the electrode to carry an electrical charge to adjust movement of components of the fluid ([0005], lines 1-2).
 	Steiner is silent about the fluid chamber to hold fluid having an electrical charge of a known polarity, and the electrode to carry electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity.
 	Moon et al. disclosed an electrospray device ([0080], line 1; also see Fig. 5, reference 100), comprising a nozzle layer (Fig. 5, reference 112) to define a nozzle (Fig. 5, reference 104) to dispense an electrically charged liquid of a known polarity ([0085], lines 2-3; also see Fig. 5, reference Vfluid) and an electrode disposed about a perimeter of the nozzle ([0083], lines 1-3; also see Fig. 5, reference 120) to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity ([0085], lines 5-7).


8.	Regarding claim 2: The combination of Steiner and Moon et al. disclosed the fluidic die of claim 1, the electrode disposed on the top surface of the nozzle layer (Steiner Fig. 1, reference 13 disposed on a top surface of the nozzle layer).

9.	Regarding claim 3: The combination of Steiner and Moon et al. disclosed the fluidic die of claim 1, the electrode disposed concentrically about and setback from a perimeter edge of the nozzle orifice so as to not directly contact fluid when present within the nozzle orifice (Steiner Fig. 1 and 1A, the electrode 13 is concentric with the nozzle 20 and setback from the edge of the nozzle 20).

10.	Regarding claim 4: The combination of Steiner and Moon et al. disclosed the fluidic die of claim 1, the fluid having an electrical charge of first polarity, as fluid is being ejected from the nozzle orifice such that a portion of fluid is extending from the nozzle orifice beyond the top surface of the nozzle layer (Steiner [0007], line 4; also see Fig. 1, reference 34), the electrode to transition from having a neutral charge to having a charge of the first polarity to create a repulsive force between the electrode and the fluid that forces fluid proximate to the electrode toward a longitudinal axis of the nozzle orifice such that the portion of fluid extending of the above the top surface is separated from a portion of fluid remaining in the nozzle orifice to form an ejected fluid drop and the portion of fluid remaining in the nozzle orifice forced downward by the repulsive force toward the fluid chamber (Steiner [0005], lines 1-2).

.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US Pub. Nº 2007/0126799), in view of Moon et al. (2001/ 0001455).

13.	Regarding independent claim 9: Steiner disclosed a printhead comprising: WO 2020/159518PCT/US2019/016093 17 
 	a fluidic die (Fig. 1) including: 
 	 	a semiconductor substrate ([0050], lines 1-2; the substrate is not shown in Fig. 1); 
 	 	a nozzle layer disposed on the substrate, the nozzle layer having a top surface opposite the substrate (see Fig. 1, the layer defining the fluid supply 10 and the nozzle 20) and including a nozzle formed therein, the nozzle including a fluid chamber disposed below the top surface (Fig. 1, reference 10) and a nozzle orifice extending through the nozzle layer from the top surface to the fluid chamber (Fig. 1, reference 20), the fluid chamber to hold fluid (Fig. 1, reference 12) and to eject fluid drops therefrom via the nozzle orifice (Fig. 1, reference 22); and 
 	an electrode disposed in contact with the nozzle layer about a perimeter of the nozzle orifice (Fig. 1, reference 13); and 

 	Steiner is silent about the fluid chamber to hold fluid having an electrical charge of a known polarity, and the electrode to carry electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity.
 	Moon et al. disclosed an electrospray device ([0080], line 1; also see Fig. 5, reference 100), comprising a nozzle layer (Fig. 5, reference 112) to define a nozzle (Fig. 5, reference 104) to dispense an electrically charged liquid of a known polarity ([0085], lines 2-3; also see Fig. 5, reference Vfluid) and an electrode disposed about a perimeter of the nozzle ([0083], lines 1-3; also see Fig. 5, reference 120) to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity ([0085], lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon et al. with those of Steiner by charging the fluid with a known electrical charge polarity in order to improve the influence of the electric field onto the ejected droplets.

14.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US Pub. Nº 2007/0126799), in view of Moon et al. (2001/ 0001455).

15.	Regarding independent claim 10: Steiner disclosed a method of operating a fluidic die comprising:
 	disposing an electrode (Fig. 1, reference 13) on a top surface of a nozzle layer about a perimeter of a nozzle orifice of a nozzle (see Fig. 1, the layer defining the fluid supply 10 and the nozzle 20), the nozzle including a fluid chamber (Fig. 1, reference 10) to hold fluid (Fig. 1, reference 12), the nozzle orifice extending from the top surface to the fluid chamber, the nozzle to eject fluid drops from the fluid chamber via the nozzle orifice (Fig. 1, reference 22); and 

 	Steiner is silent about the nozzle to eject fluid drops having an electrical charge of a known polarity, and providing an electric charge to the electrode to modify movement of electrically charged components of the fluid drop having the electrical charge of the known polarity.
 	Moon et al. disclosed an electrospray device ([0080], line 1; also see Fig. 5, reference 100), comprising a nozzle layer (Fig. 5, reference 112) to define a nozzle (Fig. 5, reference 104) to dispense an electrically charged liquid of a known polarity ([0085], lines 2-3; also see Fig. 5, reference Vfluid) and an electrode disposed about a perimeter of the nozzle ([0083], lines 1-3; also see Fig. 5, reference 120) to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity ([0085], lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon et al. with those of Steiner by charging the fluid with a known electrical charge polarity in order to improve the influence of the electric field onto the ejected droplets.

16.	Regarding claim 11: The combination of Steiner and Moon et al. disclosed the method of claim 10, disposing the electrode concentrically about and set back from a perimeter of the nozzle orifice so as to not directly contact fluid ejected from the nozzle orifice (Steiner Fig. 1 and 1A, the electrode 13 is concentric with the nozzle 20 and setback from the edge of the nozzle 20).

17.	Regarding claim 12: The combination of Steiner and Moon et al. disclosed the method of claim 11, the fluid having an electrical charge of first polarity (Steiner [0007], line 4; also see Fig. 1, the liquid drops 34 are charged negatively), the method including: initiating ejection of a fluid 

18.	Regarding claim 13: The combination of Steiner and Moon et al. disclosed the method of claim 12, including: maintaining a neutral charge on the electrode until the first portion of fluid extends beyond the top surface of the nozzle layer (Steiner Fig. 1, the initial voltage of the stimulation signal is neutral (GND)).

19.	Regarding claim 14: The combination of Steiner and Moon et al. disclosed the method of claim 11, the fluid including particles having an electrical charge of a first polarity, prior to initiating ejection of a fluid drop from the nozzle orifice, the method including: applying a first electrical charge of the first polarity to a conductive element at a bottom of the fluid chamber (Steiner Fig. 1 shows an electric circuit at the bottom of the liquid chamber 10 to charge the ejected fluid negatively, reference 34); and applying to a second electrical charge of a second polarity opposite the first polarity to the electrode, the first electrical charge and second electrical charge together forming an electrical field across the fluid in the fluid chamber from the bottom of the fluid chamber to the top surface of the nozzle layer that moves the charged particles away from the bottom of the fluid chamber toward the top surface so as to more evenly distribute the particles throughout the fluid (Steiner Fig. 1 shows the electrode 13 charged with a positive stimulation signal 19).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US Pub. Nº 2007/0126799), in view of Moon et al. (2001/ 0001455) as applied to claims 1-5 above, and further in view of Kusakari (US Pub. Nº 2005/0219323).

21.	Regarding claim 6: The combination of Steiner and Moon et al. disclose the fluidic die of claim 5, the fluid comprising ink (Steiner [0002], line 1).
 	The combination of Steiner and Moon et al. did not explicitly disclose the particles comprising pigment particles.
 	Kusakari disclosed a similar invention (see Fig. 13), with a nozzle 51A for ejecting ink 120 stimulated by electrodes 200, wherein the ink comprises pigment particles ([0010], lines 2-3).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kusakari with those of the combination of Steiner and Moon et al. by using pigment based ink in the apparatus of Steiner in order to support pigment based ink printing.

Allowable Subject Matter
22.	Claims 7-8 and 15 are allowed.

Conclusion
23.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
24.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.